Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “prestress means” of (claims 5-13, not to be confused with the prestress means of claims 1-4 which is depicted) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites “the second support and the second pair of strips being arranged by symmetry of the first support and the first pair of flexible strips”. Claim 1 recites “prestressing means configured to apply a force for buckling the flexible strips by bringing the first support closer to the movable element”. Applicant’s figure 1 discloses a spring 7 which applies a compression force to bring 3 closer to element 2 to achieve this operation. Element 7 experiences movement through the range of dynamic motion. Thus it allows 3 to move farther and to bring 3 closer in proportion to 2. The enabled invention of claim 1 cannot reasonable be enabled in regard to claims 5-13. Regarding claims 5-13 enablement must rely on the disclosure of a different invention(s) that is not consistent with the limitations of claim 1.  
Applicant achieves the embodiments of figures 2-10 through a patentably distinct product/process unrelated to the limitations of claim 1. The U shaped structure 27, 37 cannot be reasonably construed to meet the limitations of claim 1 “prestressing means configured to apply a force for buckling the flexible strips by bringing the first support closer to the movable element”. The u shaped support cannot “bring” “closer”. The support is a static structure. The u shaped structure cannot be construed to be a prestressing means. All stress or strain is done prior to any engagement with the u shaped structure. The U shaped structure is just a blank static housing which doesn’t even engage the flexible blades/arms. The u shaped structure just gives support to the first and second supports. There is no equivalent part that enables the limitations of claims 5-13 in a way consistent with the limitations of claim 1. The disclosure of figures 2-10 pertain to a different invention than claims 1-13. The limitations of claims 5-13 are not enabled by the disclosure.
Claims 6-11 and 13 depend from claim 5 and thus have at least the same defect(s).
Claim 12 recites two inertial elements arranged to pivot. The specification does not reasonably enable such an embodiment having prestress means as claimed in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1, 12, and 13 recite the phrase “in particular”
Claims 1 and 2 there is a lack of antecedent basis for the return moment. A proper definition for the term should be introduced to afford the phrase the proper weight in claim 1. Correction of such recitation would remedy claim 2 as correction in claim 1 would provide antecedent basis for claim 2 as claim 2 depends from claim 1. However, as recited claims 1 and 2 both claim “the return moment” drawing into question whether “the” moment is the same moment or another moment referred, but otherwise lacking in antecedent basis. As it applies to claim 2 the return movement is claimed as being substantially sinusoidal in shape. In order for this phrase to have definite scope the reader must reasonably be able to ascertain what the return moment is and how to graph it so as to reasonably and definitely determine whether a given structure meets the limitation. As recited this requirement is not met. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stranczl (US 9599961).
With regard to claim 1 Stranczl discloses a flexible guide for a rotary resonator mechanism, in particular of a horological movement, the guide comprising 
a first support (12a), 
an element movable relative to the first support (7), 
a first pair of flexible strips (21) connecting the first support to the movable element (figure 3), so that the movable element can displace relative to the first support by bending the strips in a circular movement about a centre of rotation (figure 3), the flexible guide being arranged substantially in a plane (figure 3), wherein the guide comprises 
prestressing means (38, 40), the prestressing means being configured to apply a force for buckling the flexible strips by bringing the first support closer to the movable element (figure 3), so that the flexible guide comprises two stable positions of the element movable relative to the first support for which the return moment is zero, the two stable positions having a predetermined angle of rotation therebetween (figure 3 the prestressing means are capable of defining two different stable positions).

With regard to claim 3 Stranczl discloses flexible guide according to claim 1, wherein the movable element has an axial symmetry and a centre of rotation, the flexible strips being directed towards the centre of rotation (figure 3).

With regard to claim 4 Stranczl discloses flexible guide according to claim 3, wherein the prestressing means comprise a spring (36) connecting the movable element and the first support (figure 3).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This statement only pertains to the merits of 35 USC 102 and 103. Claims 1 and 2 require correction under 35 USC 112 for indefiniteness issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-13-22
/SEAN KAYES/              Primary Examiner, Art Unit 2844